—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Sampson, J.), rendered February 21, 1995, convicting him of robbery in the first degree (four counts), robbery in the second degree (four counts), burglary in the first degree, and endangering the welfare of a child, upon a jury verdict, and imposing sentence.
Ordered that the judgment is reversed, on the law, and a new trial is ordered.
Under the circumstances of this case, the Supreme Court erred when it excluded two nondisruptive children from the courtroom, one of whom was apparently the defendant’s, only because it was the court’s policy to exclude children from the courtroom, thereby denying the defendant his right to a public trial (see, People v Miller, 224 AD2d 639). His conviction must therefore be reversed, and a new trial ordered.
In light of our determination, we need not reach the *590defendant’s remaining contentions. Copertino, J. P., Joy, Krausman and Goldstein, JJ., concur.